EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Chen on 26 May 2022.

The application has been amended as follows: 
Amendment to the Claims
Claims 2 and 8 are canceled.
Claims 1 and 6 are amended as follows.
1. (Currently amended) A pharmaceutical composition comprising an effective amount of a broth prepared from poultry parts, said pharmaceutical composition comprising an enhanced quantity of chondroitin sulfate and having certain ratio between amino acids proline and histidine derived from said poultry parts, wherein the enhanced quantity of chondroitin sulfate derived from said poultry parts is at least 6% by weight of total dry solids of the pharmaceutical composition, and wherein said proline and histidine are present in said pharmaceutical composition at a ratio between proline and histidine of at least 4:1 by weight, and wherein said effective amount is an amount of the broth effective in treating a condition selected from the group consisting of 

6. (Currently amended) A method of treating a condition in a subject, comprising administering to the subject an effective amount of a composition prepared from poultry parts, said composition comprising an enhanced quantity of chondroitin sulfate and having certain ratio between amino acids proline and histidine derived from said poultry parts, wherein the enhanced quantity of chondroitin sulfate derived from said poultry parts is at least 6% by weight of total dry solids of the pharmaceutical composition, and wherein said proline and histidine are present in said pharmaceutical composition at a ratio between proline and histidine of at least 4:1 by weight, and wherein said effective amount is an amount of the composition effective in treating the condition, said condition being selected from the group consisting of 


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 30 Mar 2022, in which claims 1-4, 6, 8-9, 11, and 16-18 are amended to change the scope and breadth of the claim, and claims 5, 7, 10, and 12-15 are canceled.

This application is a domestic application, filed 27 Mar 2020; and claims benefit as a CIP of 16/676,333, filed 06 Nov 2019, which claims benefit as a CON of 14/325,694, filed 08 Jul 2014, issued as PAT 10555967, and which claims benefit of provisional application 61/843,662, filed 08 Jul 2013; and claims benefit as a CON of PCT/US2018/053437, filed 28 Sep 2018, which claims benefit of provisional application 62/564,406, filed 28 Sep 2017.

Claims 1-4, 6, 8-9, 11, and 16-18 are pending in the current application. Claims 2 and 8 are canceled by examiner's amendment herein. Claims 1, 3-4, 6, 9, 11, and 16-18 are allowed in view of the examiner's amendment herein.

However, the parent applications 16/676,333, 14/325,694 issued as PAT 10555967, and 61/843,662 upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for the claims 1, 2, 6, 8, and 16-18 of this application since all parent applications are not seen to disclose the structural features of an effective amount of the broth for treating elevated blood pressure or obesity in the independent claims 1 and 6 and dependent claims 2 and 8. Written description for the  structural features of an effective amount of the broth for treating joint paint or inflammation caused by the action of COX-2 may be found in PAT 10555967, for example at column 4, lines 20-25, 35-45, and 50-60, however no support is found for the structural features of an effective amount of the broth for treating elevated blood pressure or obesity. 
Thus, the filing date of the claims 1, 2, 6, 8, and 16-18 is deemed to be the filing date of provisional application 62/564,406, filed 28 Sep 2017. If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications. Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s response, filed 30 Mar 2022, with respect that the abstract of the specification is objected to has been fully considered and is persuasive, as upon reconsideration the general nature of the composition and its use are reasonably given in the abstract.
This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 30 Mar 2022, with respect that claims 1 and 6 are rejected under 35 U.S.C. 101 as lacking demonstrated utility or operable utility has been fully considered and is persuasive, as amended claims 1 and 6 do not recite preventing the recited conditions.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Mar 2022, with respect that claims 1-18 are rejected under 35 U.S.C. 112, first paragraph for containing subject matter which was not described in the specification has been fully considered and is persuasive, as the amended claims do not recite treatment undefined conditions associated with metabolic syndrome.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Mar 2022, with respect that claims 1-18 are rejected under 35 U.S.C. 112, first paragraph as not being fully enabled for the full scope of the claimed invention has been fully considered and is persuasive, as claims 1-4, 6, 8-9, 11, and 16-18 are amended to change the scope and breadth of the claim and claims 5, 7, 10, and 12-15 are canceled, and the amended claims are drawn to the structural features of an effective amount of the broth for treating conditions which are indicated as enabled in the rejection of record.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 30 Mar 2022, with respect that claims 1-18 are rejected under 35 U.S.C. 112, second paragraph as being indefinite has been fully considered and is persuasive, as claims 1-4, 6, 8-9, 11, and 16-18 are amended to change the scope and breadth of the claim and claims 5, 7, 10, and 12-15 are canceled, and upon reconsideration of the claim language the recitation of an effective amount is an amount of broth for treating particular conditions is interpreted as a structural feature of a particular amount of the broth, upon reconsideration of claims 1 and 6 the claim language particularly points out the structure of the claimed composition such that it is reasonably clear what is required by the claim, and upon reconsideration of 18 the structure implied by the claim terms is reasonably clear to one of ordinary skill in the pertinent art.
 This rejection has been withdrawn. 

The terminal disclaimer, filed 01 Jun 2022, with respect that claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,555,967 has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn.

In telephonic interview with Peter Chen on 26 May 2022, the reconsideration of the priority claims and the effective filing date of claims 1, 2, 6, 8, and 16-18 were discussed. The examiner's opinion based on the analysis detailed above is that the filing date of the claims 1, 2, 6, 8, and 16-18 is deemed to be the filing date of provisional application 62/564,406, filed 28 Sep 2017. For example, the PGPub of the parent application 14/325694, US 2015/0011500 A1 published 08 Jan 2015, is published more than 1 year before 28 Sep 2017 and would be applicable as prior art against certain claims. 
Further, the claims of co-pending parent application 16/676,333, now allowed, would raise issues of non-statutory obviousness-type double patenting regarding the claimed method and would make obvious possession of the composition administered in the method.
Agreement was reached on the filing of terminal disclaimer and the examiner's amendment herein in order to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 6, 9, 11, and 16-18 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623